Case 2:20-cv-02763-CJC-MRW Document 35-1 Filed 12/28/20 Page 1 of 8 Page ID #:636



    1   EMANUEL LAW FIRM
    2   Sacha V. Emanuel (SBN 218705)
        A Professional Corporation
    3   semanuel@emanuel.law
    4   1100 Glendon Avenue, 15th Floor
        Los Angeles, California 90024
    5   Telephone: (310) 881-6814
    6   Facsimile: (310) 881-6801

    7   Attorneys for Defendant
    8   Press Fire Games LLC

    9                         UNITED STATES DISTRICT COURT
  10
                             CENTRAL DISTRICT OF CALIFORNIA
  11

  12                                   WESTERN DIVISION

  13
         WARGAMING.NET LIMITED, a               Case No. 2:20-cv-2763-CJC (JEMx)
  14     Cyprus limited company,
  15                Plaintiff,                  DECLARATION OF KIRYL
                                                PALIAKOU IN SUPPORT OF
  16                vs.                         MOTION OF DEFENDANT PRESS
  17                                            FIRE GAMES LLC TO DISMISS
         BLITZTEAM LLC, a Belarus limited       FIRST AMENDED COMPLAINT
  18
         liability company; and DOES 1-10,      FOR LACK OF PERSONAL
  19                                            JURISDICTION AND FAILURE TO
         inclusive,
                                                STATE A CLAIM
  20
                          Defendant.
  21                                            Hon. Cormac J. Carney
  22
                                                First Amended Complaint Filed: August
  23                                            20, 2020
  24

  25

  26

  27

  28
                                               -1-
           DECLARATION OF KIRYL PALIAKOU IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED
                                           COMPLAINT
Case 2:20-cv-02763-CJC-MRW Document 35-1 Filed 12/28/20 Page 2 of 8 Page ID #:637



    1                      DECLARATION OF KIRYL PALIAKOU
    2   I, Kiryl Paliakou, declare as follows:
    3
              1. I am the General Manager (“GM”) of Press Fire Games, LLC, the
    4

    5   defendant in this matter. In my capacity as GM, I am familiar with Press Fire’s
    6   administrative and operational functions as well as other matters relating to Press
    7
        Fire. I have personal knowledge of the facts set forth herein and make this
    8

    9   declaration in support of Press Fire’s Motion to Dismiss the First Amended
  10
        Complaint for Lack of Personal Jurisdiction and Failure to State a Claim.
  11
              2. Press Fire, which was formerly called Blitz Team LLC, is a private
  12

  13    company registered in accordance with the corporate laws of the Republic of
  14
        Belarus. Press Fire is incorporated in Belarus and maintains its principal place of
  15
        business in Minsk, Belarus.
  16

  17          3. Press Fire is in the video game business including the development and
  18
        distribution of online mobile video games.
  19
              4. All of Press Fire’s executive management and employees operate out of
  20

  21    Press Fire’s headquarters in Belarus.
  22
              5. Press Fire does not have an office or place of business in California or in
  23
        any state in the United States. Nor does Press Fire have any managers, directors,
  24

  25    officer, or employees in California or the United States.
  26
              6. Press Fire does not have, and has never had, a registered agent for service
  27

  28
        of process in California or in any other state within the United States.
                                                  -2-
            DECLARATION OF KIRYL PALIAKOU IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED
                                            COMPLAINT
Case 2:20-cv-02763-CJC-MRW Document 35-1 Filed 12/28/20 Page 3 of 8 Page ID #:638



    1         7. Press Fire does not have a bank account in California or in any other state
    2
        within the United States.
    3

    4         8. Press Fire maintains two websites www.battleprime.com and

    5   www.pressfire.games (formerly, www.blitzteam.com). Both websites are passive,
    6
        not interactive. The websites contain general information about the company and
    7

    8   the Game and do not specifically target residents of California or the United States.

    9         9. I understand that Plaintiff alleges in the First Amended Complaint that
  10
        the Game is available for distribution on Google Play and Apple’s App Store. It is
  11

  12    my understanding that Google and Apple are two of the largest and most well know

  13    tech companies in the world who have a large and expansive distribution platform
  14
        for mobile video games. The Game was made available on Google’s and Apple’s
  15

  16    applications for these reasons and not because of their location in California or the
  17    United States. In fact, the Game was made available to be played in many other
  18
        countries throughout the world and not just in the United States. Of the total
  19
  20    worldwide downloads of the Game, only ten percent (10%) are from the United
  21    States and most of the revenue derived from the Game is from outside of the United
  22
        States.
  23

  24          10.Prior to initiating this action, Plaintiff filed at least seven (7) other actions
  25    against Press Fire, and/or one or more of its members, in courts in Belarus and
  26
        Cyprus. I was never employed by Plaintiff. Nor to my knowledge were any of the
  27

  28    other members of Press Fire. I am informed and believe that the action filed in
                                                    -3-
            DECLARATION OF KIRYL PALIAKOU IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED
                                            COMPLAINT
Case 2:20-cv-02763-CJC-MRW Document 35-1 Filed 12/28/20 Page 4 of 8 Page ID #:639



    1   Cyprus involves essentially the same parties, trademarks, and similar allegations as
    2
        those made by Plaintiff in this action. I am further informed and believe that the
    3

    4   action before the Belarussian Ministry of Antimonopoly Regulation and Trade also

    5   involves some similar allegations as those made in this case. On December 11,
    6
        2020, the actions in the Belarus Supreme Court (5 of 7 aforementioned actions)
    7

    8   which took almost a year and involved, among other thing, the issue as to how the

    9   DAVA Framework was published to GitHub as one-source product were dismissed
  10
        because Plaintiff could not prove its claims against the members of Press Fire.
  11

  12          11. I am informed and believe and based thereon allege that “Network Test

  13    Game“ (“NTG”) is a demo part of the open-source game engine DAVA
  14
        Framework, which is available for free on https://github.com under a BSD-3
  15

  16    license. Attached hereto as Exhibit 1 is a copy of the license from GitHub contained
  17    within a publicly available fork for NTG.
  18
              12.Press Fire is a small video game company located thousands of miles
  19
  20    away from California in Belarus. Press Fire does not have any property, employees
  21    or company representatives authorized to act on its behalf in California or the
  22
        United States. Most if not all of Press Fire’s witnesses, and documents relating to
  23

  24    this action are located in Belarus. For this reason, and the other reasons mentioned
  25    herein, it would be a serious financial and logistical burden to defend this action in
  26
        California or any other state within the United States.
  27

  28
                                                    -4-
            DECLARATION OF KIRYL PALIAKOU IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED
                                            COMPLAINT
Case 2:20-cv-02763-CJC-MRW Document 35-1 Filed 12/28/20 Page 5 of 8 Page ID #:640




    1      I declare under penalty of perjury under the laws of United States of Am1:.•ric
    2
        that the foregoing is true and correct.
    3

    4   Executed on 28 December 2020, in Minsk, Belarus.

    5

    6

    7

    8

    9

   10
   11
   12
   13
   14
   15
   16
   17
   18


    0

    l


   23

   24
   25

   76
    7

    8
                                                -5-
           DECLARATION 01· KIRYL PALIAKOU IN SUPPORT OF MOTION TO DIS�IISS I IRSI A\IE I
                                            COMPLAINT
Case 2:20-cv-02763-CJC-MRW Document 35-1 Filed 12/28/20 Page 6 of 8 Page ID #:641




                            EXHIBIT 1
       Case
12/24/2020      2:20-cv-02763-CJC-MRW       Document
                                dava.framework/LICENSE    35-1 Filed
                                                       at new_render_     12/28/20 Page 7 of 8· GitHub
                                                                      · WotblitzReversing/dava.framework Page ID #:642

        WotblitzReversing / dava.framework
   forked from smile4u/dava.engine



           Code             Pull requests             Actions             Projects          Security            Insights




              new_render_


   dava.framework / LICENSE


                WotblitzReversing/dava.framework is licensed under the
                BSD 3-Clause "New" or "Revised" License
       A permissive license similar to the BSD 2-Clause License, but with a 3rd clause that prohibits others from using the name of
       the project or its contributors to promote derived products without written consent.


       Permissions                                 Limitations                              Conditions

          Commercial use                              Liability                                License and copyright notice
          Modification                                Warranty
          Distribution
          Private use



     This is not legal advice. Learn more about repository licenses.




               Maksim Molokovskih 12.02.2018                                                                                  History


          0 contributors



         Raw       Blame

       25 lines (22 sloc)         1.52 KB

          1          Copyright (c) 2008-2016 Wargaming World Ltd.
          2          All rights reserved.
          3
          4          Redistribution and use in source and binary forms, with or without
          5          modification, are permitted provided that the following conditions are met:
          6
          7          * Redistributions of source code must retain the above copyright
          8          notice, this list of conditions and the following disclaimer.
          9          * Redistributions in binary form must reproduce the above copyright
         10          notice, this list of conditions and the following disclaimer in the


https://github.com/WotblitzReversing/dava.framework/blob/new_render_/LICENSE                                                            1/2
       Case
12/24/2020     2:20-cv-02763-CJC-MRW       Document
                               dava.framework/LICENSE    35-1 Filed
                                                      at new_render_     12/28/20 Page 8 of 8· GitHub
                                                                     · WotblitzReversing/dava.framework Page ID #:643
         11          documentation and/or other materials provided with the distribution.
         12          * Neither the name of the copyright holder nor the
         13          names of its contributors may be used to endorse or promote products
         14          derived from this software without specific prior written permission.
         15
         16          THIS SOFTWARE IS PROVIDED BY THE copyright holder AND CONTRIBUTORS "AS IS" AND
         17          ANY EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED
         18          WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE ARE
         19          DISCLAIMED. IN NO EVENT SHALL copyright holder BE LIABLE FOR ANY
         20          DIRECT, INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY, OR CONSEQUENTIAL DAMAGES
         21          (INCLUDING, BUT NOT LIMITED TO, PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES;
         22          LOSS OF USE, DATA, OR PROFITS; OR BUSINESS INTERRUPTION) HOWEVER CAUSED AND
         23          ON ANY THEORY OF LIABILITY, WHETHER IN CONTRACT, STRICT LIABILITY, OR TORT
         24          (INCLUDING NEGLIGENCE OR OTHERWISE) ARISING IN ANY WAY OUT OF THE USE OF THIS
         25          SOFTWARE, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.




https://github.com/WotblitzReversing/dava.framework/blob/new_render_/LICENSE                                            2/2
